                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
                                                                                  DATE FILED: 3/31/20
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 SOPHIE THEALLET, and              §
 SOFIA T. INC.                     §
 Plaintiffs,                       § CIVIL ACTION NO. 1:20-CV-002212 GHW
                                   §
 v.                                § C.A. NO.: 4:19-cv-02155
                                   §
 H&M HENNES AND MAURITZ, L.P., and §
 H&M HENNES AND MAURITZ, GBC AB §
 Defendants.                       §
                                   §


   STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

GREGORY H. WOODS, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

1. With respect to “Discovery Material” (i.e., information of any kind produced or disclosed in

   the course of discovery in this action) that a person has designated as “Confidential” pursuant
   to this Order, no person subject to this Order may disclose such Confidential Discovery

   Material to anyone else except as expressly permitted hereunder:

2. The Party or person producing or disclosing Discovery Material (each, “Producing Party”) may

   designate as Confidential only the portion of such material that it reasonably and in good faith

   believes consists of:

   a) previously non-disclosed financial information (including without limitation profitability

       reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

       payments, sales reports, and sale margins);

   b) previously non-disclosed material relating to ownership or control of any non-public

       company;

   c) previously non-disclosed business plans, product-development information, or marketing

       plans;

   d) information relating to the conception, design, development, manufacture, distribution,

       marketing, merchandising, and sale of the products at issue in this litigation, the disclosure

       of which reasonably could be anticipated to cause substantial and irreparable injury to the

       business of the producing or designating party or person;

   e) information relating to products not relevant to this litigation that is contained or disclosed

       in any materials governed by this Protective Order and designated in good faith by a

       producing party or person in accordance with the procedures set forth in Paragraph 3 of

       this Protective Order;

   f) any information of a personal or intimate nature regarding any individual; or

   g) any other category of information given confidential status by this Court after the date of

       this Order.



                                                 2
3. With respect to the Confidential portion of any Discovery Material other than deposition

   transcripts and exhibits, the Producing Party or its counsel may designate such portion as

   “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected

   portion in a manner that will not interfere with legibility or audibility; and (b) producing for

   future public use another copy of said Discovery Material with the confidential information

   redacted.

4. A Producing Party or its counsel may designate deposition exhibits or portions of deposition

   transcripts as Confidential Discovery Material either by: (a) indicating on the record during the

   deposition that a question calls for Confidential information, in which case the reporter will

   bind the transcript of the designated testimony in a separate volume and mark it as

   “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

   counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

   pages and lines of the transcript that are to be designated “Confidential,” in which case all

   counsel receiving the transcript will be responsible for marking the copies of the designated

   transcript in their possession or under their control as directed by the Producing Party or that

   person’s counsel. During the 30-day period following a deposition, all Parties will treat the

   entire deposition transcript as if it had been designated Confidential.

5. If at any time before the termination of this action a Producing Party realizes that it should

   have designated as Confidential some portion(s) of Discovery Material that it previously

   produced without limitation, the Producing Party may so designate such material by notifying

   all Parties in writing. Thereafter, all persons subject to this Order will treat such designated

   portion(s) of the Discovery Material as Confidential. In addition, the Producing Party shall




                                                 3
   provide each other Party with replacement versions of such Discovery Material that bears the

   “Confidential” designation within two business days of providing such notice.

6. Nothing contained in this Order will be construed as: (a) a waiver by a Party or person of its

   right to object to any discovery request; (b) a waiver of any privilege or protection; or (c) a

   ruling regarding the admissibility at trial of any document, testimony, or other evidence.

7. Where a Producing Party has designated Discovery Material as Confidential, other persons

   subject to this Order may disclose such information only to the following persons:

   a) the Parties to this action, their insurers, and counsel to their insurers;

   b) counsel retained specifically for this action, including any paralegal, clerical, or other

       assistant that such outside counsel employs and assigns to this matter;

   c) outside vendors or service providers (such as copy-service providers and document-

       management consultants) that counsel hire and assign to this matter;

   d) any mediator or arbitrator that the Parties engage in this matter or that this Court appoints,

       provided such person has first executed a Non-Disclosure Agreement in the form annexed

       as Exhibit A hereto;

   e) as to any document, its author, its addressee, and any other person indicated on the face of

       the document as having received a copy;

   f) any witness who counsel for a Party in good faith believes may be called to testify at trial

       or deposition in this action, provided such person has first executed a Non-Disclosure

       Agreement in the form annexed as Exhibit A hereto;

   g) any person a Party retains to serve as an expert witness or otherwise provide specialized

       advice to counsel in connection with this action, provided such person has first executed a

       Non-Disclosure Agreement in the form annexed as Exhibit A hereto;



                                                  4
   h) stenographers engaged to transcribe depositions the Parties conduct in this action; and

   i) this Court, including any appellate court, its support personnel, and court reporters.

8. Before disclosing any Confidential Discovery Material to any person referred to in

   subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

   person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto

   stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

   must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

   opposing counsel either before such person is permitted to testify (at deposition or trial) or at

   the conclusion of the case, whichever comes first.

9. This Order binds the Parties and certain others to treat as Confidential any Discovery Materials

   so classified. The Court has not, however, made any finding regarding the confidentiality of

   any Discovery Materials, and retains full discretion to determine whether to afford confidential

   treatment to any Discovery Material designated as Confidential hereunder. All persons are

   placed on notice that the Court is unlikely to seal or otherwise afford confidential treatment to

   any Discovery Material introduced into evidence at trial, even if such material has previously

   been sealed or designated as Confidential.

10. In filing Confidential Discovery Material with this Court, or filing portions of any pleadings,

   motions, or other papers that disclose such Confidential Discovery Material (“Confidential

   Court Submission”), the Parties shall publicly file a redacted copy of the Confidential Court

   Submission via the Electronic Case Filing System. In accordance with Rule 4(A) of the Court’s

   Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted copy of the

   Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall

   serve this Court and opposing counsel with unredacted courtesy copies of the Confidential



                                                5
   Court Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of Practice

   in Civil Cases, any Party that seeks to file Confidential Discovery Material under seal must file

   an application and supporting declaration justifying—on a particularized basis—the sealing of

   such documents. The parties should be aware that the Court will unseal documents if it is

   unable to make “specific, on the record findings . . . demonstrating that closure is essential to

   preserve higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co.

   of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

11. Any Party who objects to any designation of confidentiality may at any time before the trial of

   this action serve upon counsel for the Producing Party a written notice stating with particularity

   the grounds of the objection. If the Parties cannot reach agreement promptly, counsel for all

   affected Parties will address their dispute to this Court in accordance with paragraph 2(C) of

   this Court’s Individual Practices.

12. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes only” in

   extraordinary circumstances), may at any time before the trial of this action serve upon counsel

   for the recipient Parties a written notice stating with particularity the grounds of the request. If

   the Parties cannot reach agreement promptly, counsel for all affected Parties will address their

   dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules of Practice

   in Civil Cases.

13. Recipients of Confidential Discovery Material under this Order may use such material solely

   for the prosecution and defense of this action and any appeals thereto, and not for any other

   purpose or in any other litigation proceeding. Nothing contained in this Order, however, will

   affect or restrict the rights of any Party with respect to its own documents or information

   produced in this action.



                                                  6
14. Nothing in this Order will prevent any Party from producing any Confidential Discovery

   Material in its possession in response to a lawful subpoena or other compulsory process, or if

   required to produce by law or by any government agency having jurisdiction, provided that

   such Party gives written notice to the Producing Party as soon as reasonably possible, and if

   permitted by the time allowed under the request, at least 10 days before any disclosure. Upon

   receiving such notice, the Producing Party will bear the burden to oppose compliance with the

   subpoena, other compulsory process, or other legal notice if the Producing Party deems it

   appropriate to do so.

15. Each person who has access to Discovery Material designated as Confidential pursuant to this

   Order must take all due precautions to prevent the unauthorized or inadvertent disclosure of

   such material.

16. Within 60 days of the final disposition of this action—including all appeals—all recipients of

   Confidential Discovery Material must either return it—including all copies thereof—to the

   Producing Party, or, upon permission of the Producing Party, destroy such material—including

   all copies thereof. In either event, by the 60-day deadline, the recipient must certify its return

   or destruction by submitting a written certification to the Producing Party that affirms that it

   has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

   or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

   attorneys that the Parties have specifically retained for this action may retain an archival copy

   of all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence,

   or attorney work product, even if such materials contain Confidential Discovery Material. Any

   such archival copies that contain or constitute Confidential Discovery Material remain subject

   to this Order.



                                                 7
17. This Order will survive the termination of the litigation and will continue to be binding upon

   all persons subject to this Order to whom Confidential Discovery Material is produced or

   disclosed.

18. This Court will retain jurisdiction over all persons subject to this Order to the extent necessary

   to enforce any obligations arising hereunder or to impose sanctions for any contempt thereof.



SO STIPULATED AND AGREED.



/s/ Lauren J. Harrison____________             3/30/2020_________________
Dated:                                         Dated:


/s/ Steven J. Wadyka, Jr.__________            3/30/2020_________________
Dated:                                         Dated:




       SO ORDERED.

       Dated: March 31, 2020

                                               ______________________________________
                                               GREGORY H. Woods
                                               United States District Judge




                                                  8
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 SOPHIE THEALLET, and              §
 SOFIA T. INC.                     §
 Plaintiffs,                       § CIVIL ACTION NO. 1:20-CV-002212 GHW
                                   §
 v.                                § C.A. NO.: 4:19-cv-02155
                                   §
 H&M HENNES AND MAURITZ, L.P., and §
 H&M HENNES AND MAURITZ, GBC AB §
 Defendants.                       §
                                   §


                             NON-DISCLOSURE AGREEMENT

         I, _______________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

                                                     ______________________________
                                                     Name:
                                                     Date:
